Citation Nr: 1423678	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

When this case was previously before the Board in March 2009, April 2010, January 2012 and March 2013, it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

The Board's March 2013 remand requested that the VA surgical consultant who offered a July 2012 medical opinion (or a suitable substitute if this individual was unavailable) review the claims folder and provide an opinion as to whether it was at least as likely as not (50 percent or more likelihood) that the Veteran's March 1993 ileostomy resulted in additional disability (consisting of chronic pain around the anal area) beyond the natural progress of disease for which the surgery was furnished.  

If, and only if, the answer to this question was yes, the VA surgical consultant was to opine whether it was at least as likely as not (50 percent or more likelihood) that the additional disability (consisting of chronic pain around the anal area) was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable. 

In an April 2013 addendum, a VA examiner noted that the July 2012 VA physician was unavailable and proceeded to offer the requested opinions.  The examiner stated that it was at least as likely as not that the Veteran's 1993 proctolectomy resulted in additional pain at the perineum (excised anus) beyond anal pain associated with the natural progression of the ulcerative colitis disease.  It was unlikely that the chronic anal pain was the result of carelessness, negligence, lack of proper skill, error in judgment or other fault of the VA in furnishing medical care.  

However, the VA examiner failed to address whether the additional disability consisting of chronic pain around the anal area was the result of an event not reasonably foreseeable.  To establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet.App. 362 (2013).

Thus, the development requested by the Board's March 2013 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

The Board apologizes to the Veteran for the additional delay, but finds that the requested additional development is necessary for a full and fair adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the VA examiner who offered the April 2013 medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the additional disability (consisting of chronic pain around the anal area) resulting from the Veteran's March 1993 ileostomy was the result of an event not reasonably foreseeable? 

In answering this question, the examiner should consider that an event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



